UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-124138 SIMMONS COMPANY (Exact name of registrant as specified in its charter) Delaware 20-0646221 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Concourse Parkway, Suite 800, Atlanta, Georgia 30328-6188 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (770) 512-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes:þNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.(See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer: ¨Accelerated filer: ¨Non-accelerated filer:þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes:¨No:þ The number of shares of the registrant’s common stock outstanding as of August 14, 2007: 100 DOCUMENTS OR PARTS THEREOF INCORPORATED BY REFERENCE:None 1 PART I — FINANCIAL INFORMATION Item 1.Financial Statements Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (In thousands) Quarters Ended Six Months Ended June 30, July 1, June 30, July 1, 2007 2006 2007 2006 Net sales $ 277,871 $ 241,202 $ 545,277 $ 477,069 Cost of products sold 171,787 132,051 331,002 268,490 Gross profit 106,084 109,151 214,275 208,579 Operating expenses: Selling, general and administrative expenses 86,109 81,633 170,817 152,539 Amortization of intangibles 1,493 1,417 2,972 2,834 Licensing revenues (2,121 ) (2,012 ) (5,314 ) (4,300 ) 85,481 81,038 168,475 151,073 Operating income 20,603 28,113 45,800 57,506 Interest expense, net 19,258 24,715 37,647 43,891 Income before income taxes 1,345 3,398 8,153 13,615 Income tax expense 361 1,337 2,756 5,121 Net income 984 2,061 5,397 8,494 Other comprehensive income: Foreign currency translation adjustment 9,981 71 11,235 115 Comprehensive income $ 10,965 $ 2,132 $ 16,632 $ 8,609 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) June 30, December 30, 2007 2006* (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 17,251 $ 20,784 Accounts receivable, less allowances for doubtful receivables, discounts and returns of $5,913 and $4,329 124,108 92,035 Inventories 33,405 26,718 Deferred income taxes 4,453 3,136 Prepaid expenses 9,016 10,426 Other current assets 10,681 8,997 Total current assets 198,914 162,096 Property, plant and equipment, net 79,174 73,185 Goodwill 536,001 512,818 Intangible assets, net 601,963 592,802 Other assets 39,116 32,753 Total assets $ 1,455,168 $ 1,373,654 * Derived from the Company's 2006 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Simmons Company and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except share amounts) June 30, December 30, 2007 2006* (Unaudited) LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current maturities of long-term debt $ 778 $ 778 Accounts payable 77,237 60,318 Accrued liabilities 81,578 74,594 Total current liabilities 159,593 135,690 Non-current liabilities: Long-term debt 919,486 896,001 Deferred income taxes 186,515 177,692 Other 25,649 14,410 Total liabilities 1,291,243 1,223,793 Commitments and contingencies Stockholder's equity: Common stock, $.01 par value: authorized - 1,000 shares; issued - 100 shares 1 1 Additional paid-in capital 100,679 102,843 Retained earnings 54,605 51,961 Accumulated other comprehensive income (loss) 8,640 (2,595 ) Treasury stock, at cost - (2,349 ) Total stockholder's equity 163,925 149,861 Total liabilities and stockholder's equity $ 1,455,168 $ 1,373,654 * Derived from the Company's 2006 audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Simmons Company and Subsidiaries Unaudited Condensed Consolidated Statements of Cash Flows (In thousands) Six Months Ended June 30, July 1, 2007 2006 Cash flows from operating activities: Net income $ 5,397 $ 8,494 Adjustments to reconcile net income to net cashprovided by operating activities: Depreciation and amortization 14,691 14,057 Provision for bad debts, net 1,584 868 Provision for deferred income taxes 1,714 4,528 Non-cash interest expense 11,197 16,629 Non-cash stock compensation expense 186 517 Net changes in operating assets and liabilities: Accounts receivable (31,532 ) (13,330 ) Inventories (5,922 ) 4,209 Other current assets (137 ) (682 ) Accounts payable 16,484 7,366 Accrued liabilities 4,567 1,058 Other, net (12,293 ) (2,470 ) Net cash provided by operating activities 5,936 41,244 Cash flows from investing activities: Purchases of property, plant and equipment (10,571 ) (5,776 ) Acquisition of certain assets of Comfor Products, Inc. (12,817 ) - Net cash used in investing activities (23,388 ) (5,776 ) Cash flows from financing activities: Borrowings on revolving loan 13,500 - Borrowings on tranche D term loan, net - 480,000 Repayment of tranche C term loan - (369,933 ) Repayment of senior unsecured term loan - (140,000 ) Payments of other debt, net (300 ) (106 ) Payments of financing fees - (973 ) Purchase of common stock (1 ) (311 ) Net cash provided by (used in) financing activities 13,199 (31,323 ) Net effect of exchange rate changes on cash 720 115 Change in cash and cash equivalents (3,533 ) 4,260 Cash and cash equivalents, beginning of period 20,784 24,622 Cash and cash equivalents, end of period $ 17,251 $ 28,882 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Simmons Company and Subsidiaries Condensed Consolidated Statement of Changes in Stockholder’s Equity (In thousands, except share amounts) Accumulated Common Additional Other Stock Total Common Common Paid-In Retained Comprehensive Held In Stockholder's Shares Stock Capital Earnings Income Treasury Equity December 30, 2006 (audited)* 100 $ 1 $ 102,843 $ 51,961 $ (2,595 ) $ (2,349 ) $ 149,861 Net income - - - 5,397 - - 5,397 Other comprehensive income: Change in foreign currency translation - 11,235 - 11,235 Comprehensive income 5,397 11,235 - 16,632 Effect of FIN 48 adoption (see Note D) - - - (2,753 ) - - (2,753 ) Purchase of treasury stock, at cost - (1 ) (1 ) Non-cash stock compensation expense - - 186 - - - 186 Retirement of treasury stock - - (2,350 ) - - 2,350 - June 30, 2007 (unaudited) 100 $ 1 $ 100,679 $ 54,605 $ 8,640 $ - $ 163,925 *Recast to give effect to the Merger (see Note B) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Simmons Company and SubsidiariesNotes to Condensed Consolidated Financial Statements A.Basis of Presentation Simmons Company is a holding company with no operating assets.Through its wholly-owned subsidiary THL-SC Bedding Company, which is also a holding company, Simmons Company owns the common stock of Simmons Bedding Company.All of Simmons Company’s business operations are conducted by Simmons Bedding Company and its direct and indirect subsidiaries (collectively “Simmons Bedding”).Simmons Company, together with its subsidiaries (collectively the “Company” or “Simmons Company”), is one of the largest bedding manufacturers in North America. These condensed consolidated financial statements of the Company are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (the “Commission”).The Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on December 30, 2006 (See Note D –
